Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objections to the Specification
The applicant’s amendments are sufficient to overcome the previous objections to the specification which are consequently withdrawn.

Objections to the Drawings 
The applicant’s amendments are sufficient to overcome the previous objections to the drawings which are consequently withdrawn.

Objections to the Claims 
The applicant’s amendments are sufficient to overcome the previous objections to the claims which are consequently withdrawn.

Claim Rejections Under 35 USC §112
The applicant’s amendments are sufficient to overcome the previous rejections under 35 USC §112(b) which are consequently withdrawn.

Claim Rejections Under 35 USC §§102/103

Applicant's arguments have been fully considered but they are not persuasive. 
[0011] In the interview, the Examiner stated that paragraphs 4 and 5 of Dattatri read on “calculating a likelihood of a successful firmware update with an available firmware payload.” However, Dattatri teaches receiving telemetry data from a computing device that determine device configuration and events like an installation log, memory dump, etc. and based on the events determining a stability index associated with a software package and a stability index associated with a device configuration where the stability index “may indicate a probability of errors not occurring after the software package is installed.” Dattatri at ¶ 5. Thus, it is clear that Dattatri is teaching determining the stability index after installation instead of before installation, as recited in Claim 1. The Applicant respectfully asserts that Claim 1 is allowable.

The examiner respectfully disagrees. While Dattatri teaches calculating the “stability index” based on data reflecting errors that occurred during previous installations (e.g. par. [0019] “gather events during the installation … (e.g., installation log, … )”, par. [0020] “use the events included in the gathered data to determine/update a stability index”), the calculated “stability index” is subsequently used to determine if an installation is desired (e.g. par. [0038] “The agent may determine the corresponding stability index”… install the software package when the stability index satisfies a user specified threshold”). Accordingly, the “stability index” is calculated before it is used to determine if the update should be installed. Note that this use of data reflecting previous installations seems to coincide with the “update statistics” recited in e.g. claim 6.
To the extent that applicant is arguing that Dattatri’s is pre-calculated by a server, and not e.g. triggered by the claimed “obtaining the right to compute a new block”, it is noted that the rejection asserts, the stability index would be generated based on data stored within Ford’s blockchain (e.g. par. [0094] “indicate whether the instructions were successfully executed”). 
The applicant has not separately argued the additional claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, 15-17, 21-22, 25 and 27-29, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0261690 to Ford (Ford) in view of US 2020/0034133 to Dattatri et al. (Dattatri).

Claims 1, 10 and 27: Ford discloses a method of data transfer over a communication network from a first information handling apparatus to a plurality of second information handling apparatuses, the method comprising:

initializing, based on the initial block, a ledger (par. [0050] “That linkage is recorded by storing the unique identifier”);
broadcasting the ledger to the plurality of second information handling apparatuses (par. [0053] “Once a mining node finds a valid nonce value … it then broadcasts the block to the other nodes”);
competing, by at least a portion of [the] plurality of 
in response to one of the plurality of the second information handling devices obtaining the right to compute a new block (par. [0093] “following authenticat[ion]”);
downloading the firmware payload and using the firmware payload to update firmware on the one or the second information handling devices (par. [0093] “obtains (505) the … execution instructions … firmware may be stored in memory … completes (520) the installation and configuration process”)[;]
computing a new block for the one of the second information handling devices based on results of the firmware update (par. [0053] “broadcasts … the new block”);
updating the ledger based on the new block (par. [0053] “The cryptographic checksum identifier of the newly accept[ed] block will be included in the prototype block”); and


Ford does not disclose:
calculating a likelihood of a successful firmware update with an available firmware payload; and
downloading and performing the update in response to determining that the likelihood of a successful firmware update is above a threshold.

Dattatri teaches:
calculating a likelihood of a successful firmware update with an available firmware payload (par. [0035] “the corresponding stability index 142 associated with the software package 118 for the particular configuration”, par. [0005] “events (e.g., an installation log … )associated with installing a software package … determine a stability index associated with the software package”); and
downloading and performing the update in response to determining that the likelihood of a successful firmware update is above a threshold (par. [0035] “determine whether to install the software package 118”, par. [0038] “download and install the software package when the stability index satisfies a user specified threshold”).



Claims 2 and 11: Ford and Dattatri teach claims 1 and 10, wherein the available firmware payload comprises a firmware payload for the plurality of second information handling apparatuses (Ford par. [0099] “obtains (625) the update instructions”, par. [0096] “firmware”, par. [0068] “the message 222 may include … the data itself”).

Claims 6 and 15: Ford and Dattatri teach claims 1 and 10, wherein calculating a likelihood of a successful firmware update with an available firmware payload comprises calculating a possibility of a successful update based on the update statistics and similarities between a hardware configuration of the one of the plurality of second information handling apparatuses and the past hardware configurations (Dattatri par. [0035] “the corresponding stability index 142 associated with the software package 118 for the particular configuration”).

Claims 7 and 16: Ford and Dattatri teach claims 1 and 10, wherein the initial block comprises a first data address via which the firmware payload is downloadable by the plurality of second information handling apparatuses (e.g. Ford par. [0068] “a link to the configuration data”).

Claims 8 and 17: Ford and Dattatri teach claims 7 and 16, wherein the new block comprises a second data address which is different from the first data address, the second data address comprising an address of one of the plurality of second information handling devices comprising a copy of the firmware payload (e.g. Ford par. [0068] “a link to the configuration data (or container) may comprise a unique identifier or an address to a program ... in the block chain … a link to an application or container available outside the block chain, or a combination thereof”).

Claim 9: Ford discloses the method of claim 1, but does not explicitly disclose wherein the plurality of second information handling apparatuses is divided into a plurality of groups and competing to gain a right to compute a new block, calculating a likelihood of a successful firmware update, downloading the firmware payload, updating the firmware, computing the new block, updating the ledger and starting a completion are repeated for one of the plurality of groups before being performed for other ones of the plurality of groups.

Dattatri teaches a plurality of second information handling apparatuses is divided into a plurality of groups and transmitting data to one of the plurality of second information handling apparatuses are repeated for one of the plurality of groups before being performed for other 

It would have been obvious at the time of filing to divide the plurality of apparatuses into groups and attempt to compute a new block, transmit data to the apparatus and update the ledger (e.g. Ford par. [0053] “Once a mining node finds a valid nonce value … it then broadcasts the block to the other nodes”) to a first group before other groups (par. [0037] “initially be deployed to those computing devices that have a particular operating system”). Those of ordinary skill in the art would have been motivated to do so to “select a particular deployment strategy” appropriate for the system (see e.g. Dattatri par. [0037]).

Claims 21, 25 and 28: Ford and Dattatri teach claims 1, 10 and 27 wherein the one of the plurality of second information handling devices obtaining the right to compute the new block comprises the one of the plurality of second information handling devices computing an answer to a problem faster than other of the plurality of second information handling devices (Ford par. [0053] “a mining node finds a valid nonce value”).

Claims 22 and 29: Ford and Dattatri teach claims 1 and 27, further comprising: 
prior to calculating the likelihood of a successful firmware update, checking the ledger to determine if a new firmware payload is available (Ford par. [0098] “a device sends (605) a “request for update” message … checks (610) the blockchain for an update response”); and 
.

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0261690 to Ford (Ford) in view of US 2020/0034133 to Dattatri et al. (Dattatri) in view of US 2013/0125107 to Bandakka et al. (Bandakka).

Claim 23: Ford and Dattatri teach claim 1, further comprising: 
determining if the firmware update was successful (Ford par. [0094] “indicate whether the instructions were successfully executed”); and 
wherein computing the new block comprises adding information to the new block indicative of the unsuccessful firmware update (Ford par. [0094] “indicate whether the instructions were successfully executed”).

Ford and Dattatri do not explicitly teach:
in response to determining that the firmware update was not successful, triggering firmware recovery.

Bandakka teaches:


It would have been obvious at the time of filing to trigger recovery in response to a failed update (Bandakka par. [0025] “after a failed firmware update … The firmware backup copy of the components can be restored”, Ford par. [0094] “indicate whether the instructions were [not] successfully executed”). Those of ordinary skill in the art would have been motivated to do so in order to “avoid rendering the … device unusable” (Bandakka par. [0025]).

Claim 26: Ford and Dattatri teach claim 10, wherein each of the plurality of second information handling apparatuses, when having a right to compute the new block, is adapted to: 
prior to calculating the likelihood of a successful firmware update, check the ledger to determine if a new firmware payload is available (Ford par. [0098] “a device sends (605) a “request for update” message … checks (610) the blockchain for an update response”); 
in response to determining that the new firmware payload is available, calculate the likelihood of the successful firmware update (Dattatri par. [0035] “the corresponding stability index 142”); 
determine if the firmware update was successful (Ford par. [0094] “indicate whether the instructions were successfully executed”); and 


Ford and Dattatri do not explicitly teach:
in response to determining that the firmware update was not successful, trigger firmware recovery, 

Bandakka teaches:
in response to determining that a firmware update was not successful, triggering firmware recovery (e.g. par. [0025] “after a failed firmware update … The firmware backup copy of the components can be restored”).

It would have been obvious at the time of filing to trigger recovery in response to a failed update (Bandakka par. [0025] “after a failed firmware update … The firmware backup copy of the components can be restored”, Ford par. [0094] “indicate whether the instructions were [not] successfully executed”). Those of ordinary skill in the art would have been motivated to do so in order to “avoid rendering the … device unusable” (Bandakka par. [0025]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0261690 to Ford (Ford) in view of US 2020/0034133 to Dattatri et al. (Dattatri) in view of US2018/0331973 to Mani et al. (Mani).

Claim 24: Ford and Dattatri teach claim 1, but do not teach prior the firmware update, triggering a virtual machine ("VM") running on the one of the plurality of second information handling devices to temporarily migrate to another information handling device during the firmware update.

Mani teaches prior a firmware update, triggering a virtual machine ("VM") running on the one of a plurality of second information handling devices to temporarily migrate to another information handling device during the firmware update (par. [0049] “updating software/firmware on servers after migrating virtual machines”).

It would have been obvious at the time of filing to migrate a virtual machine before updating the firmware (Mani par. [0049] “updating software/firmware on servers after migrating virtual machines”). Those of ordinary skill in the art would have been motivated to do so ensure the VM continues to execute (Mani par. [0049] “the users … suffer no substantial downtime”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON D MITCHELL/Primary Examiner, Art Unit 2199